         Case 1:19-cv-02718-ALC Document 10 Filed 06/11/19 Page 1 of 1




                                                                                    June 11, 2019
VIA ECF

The Honorable Judge Andrew L. Carter
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

  Re: Victor Lopez, On Behalf of Himself and All Other Persons Similarly Situated v. 30
                      Kenmare Hotel, Inc. d/b/a The Nolitan Hotel
                                Case No.: 1:19-cv-02718

Dear Judge Carter,
       This firm represents Plaintiff Victor Lopez, On Behalf of Himself and All Other Persons
Similarly Situated (“Plaintiffs”), in the above-referenced action. We write, with Defendant’s
consent, to inform you that the Parties have a settlement, in principle, and respectfully request
that Your Honor dismiss this matter with prejudice with the right to reopen in thirty days if the
Settlement Agreement is not consummated.
       We appreciate this Court’s and Your Honor’s time and attention to this matter. Thank
you for your anticipated cooperation in this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


                                                                       Respectfully submitted,
                                                                   GOTTLIEB & ASSOCIATES

                                                                            s/ Jeffrey M. Gottlieb
                                                                               Jeffrey M. Gottlieb


cc: All counsel of record (via ECF and email)
